                3:18-cv-02777-CMC                 Date Filed 11/16/18        Entry Number 18           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                      Monique Barnes
                            Plaintiff                                  )
                          v.                                           )    Civil Action No.      3:12-3103-CMC-SVH
 SCEG, City of Columbia Water, Wateree, Salvation                      )
  Army, Judge Gwenlyne Jones, Judge Dothy Jones,                       )
 Tashia Jeter, N. Prude, Mrs. Mills, City of Columbia                  )
                          Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of         %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O the plaintiff, Monique Barnes, take nothing of the defendants, SCEG, City of Columbia Water, Wateree, Salvation
Army, Judge Gwenlyne Jones, Judge Dothy Jones, Tashia Jeter, N. Prude, Mrs. Mills, and City of Columbia, and this
action is dismissed without prejudice.


This action was (check one):
 tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable Cameron McGowan Currie, Senior US District Judge, presiding. The Court
having adopted the Report and Recommendation of US Magistrate Judge Shiva V. Hodges, which recommended
dismissal.



Date: November 16, 2018                                                    ROBIN L. BLUME, CLERK OF COURT


                                                                                           s/Charles L. Bruorton
                                                                                       Signature of Clerk or Deputy Clerk
